                            UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF WISCONSIN


          UNITED STATES OF AMERICA
                                                                        HEARING MINUTES
                           v.                                            ARRAIGNMENT

                   KELLY L. TURNEY                                         Case No. 20-CR-38


HONORABLE James R. Sickel, presiding                                              Time Called: 1:35 p.m.
Proceeding Held: February 20, 2020                                             Time Concluded: 1:45 p.m.
Deputy Clerk: Mara                                                                       Tape: 022020
Appearances:
UNITED STATES OF AMERICA by:                            Andrew J. Maier
KELLY L. TURNEY in person and by:                       Krista Halla-Valdes
US PROBATION OFFICE by:                                 Brian Koehler


☒ Original Indictment              ☐ Superseding Indictment         ☒ Felony              ☐ Misdemeanor
Speedy Trial Date:     4/30/2020                         Trial Estimate:      2 days
Final Pretrial Date:   4/9/2020 at 2:30 p.m.             Motions Due:         3/6/2020
Jury Trial Date:       4/27/2020 at 8:30 a.m.            Responses Due: 3/16/2020
District Judge:        William C. Griesbach              Replies Due:         3/23/2020
Magistrate Judge:      Nancy Joseph


☒ Defendant advised of rights                            ☒ Defendant advised of maximum penalties
☒ Court orders counsel appointed                         ☒ Open discovery policy applies
☒ Copy of indictment received by defendant               ☒ Government to disclose GJ materials one day
  ☒ indictment read; or ☐ reading waived                   prior to trial
☒ Not guilty plea entered by: ☒ defendant ☐ court


☒ Defendant released on: ☒ O/R bond; ☐ Cash bond; ☐ Property bond; ☒ with conditions.
  SEE Order Setting Conditions of Release.
☐ Defendant is ordered detained pending trial. SEE Order of Detention Pending Trial.
☐ Court orders federal detainer.
☐ Defendant is ordered temporarily detained. Detention hearing set for:
☐ Bond continued; or ☐ Detention continued as previously set

Maximum Penalties: 10 yrs, $250,000 fine, 5 yrs-life SR, $100 SA
No objections to Pretrial Services’ recommendation for release on O/R bond with conditions.


                  Case 1:20-cr-00038-WCG-NJ Filed 02/20/20 Page 1 of 1 Document 3
